UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-4881


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SEAN F. MESCALL,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:12-cr-00215-RJC-1)


Submitted:   October 29, 2015              Decided:   December 14, 2015


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Robert Terpening,    NEXSEN PRUET, PLLC, Charlotte, North
Carolina, for Appellant.     Jill Westmoreland Rose, Acting United
States Attorney, Anthony     J. Enright, Assistant United States
Attorney, Charlotte, North   Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sean      F.    Mescall      was    convicted      of:     securities    fraud,    15

U.S.C. §§         78j(b), 78ff (2012), 17 C.F.R. § 240.10b-5 (2014);

wire fraud, 18 U.S.C. § 1343 (2012); and money laundering, 18

U.S.C.      § 1956(a)(1)(B)(i)             (2012).         The     charges     related    to

Mescall’s operation of a Ponzi scheme through which he defrauded

victims of approximately $1.5 million.                         He was sentenced to 168

months      in    prison        for       each    offense.          The     sentences    run

concurrently.           Mescall appeals, claiming that the prosecutions

violated the Double Jeopardy Clause.                      We affirm.

                                                  I

       On     September        9,   2009,        the    Commodities       Futures   Trading

Commission brought a civil action against Mescall, charging him

with operating the Ponzi scheme.                         On September 16, 2009, the

district court issued a preliminary injunction forbidding the

movement of assets, appointing a receiver, and requiring Mescall

to    cooperate        fully    with      the    receiver.        Mescall    violated    the

preliminary injunction, and the court found him in contempt.

The    court     stayed      imposition          of    civil   contempt     sanctions    and

referred the matter to the U.S. Attorney for possible criminal

contempt proceedings.               Mescall was charged with and convicted of

criminal contempt, in violation of 18 U.S.C. § 401(3) (2012).

       Mescall        subsequently         was    indicted       for   securities    fraud,

wire    fraud,        and   money     laundering.          The    charges    pertained    to

                                                  2
Mescall’s operation of the Ponzi scheme.                             Following a trial,

Mescall was convicted on all counts.

                                              II

       Mescall contends that the instant convictions were for the

same    conduct       as     the   criminal          contempt       conviction    and     thus

obtained in violation of the Double Jeopardy Clause, U.S. Const.

amend.    V.      The        Double       Jeopardy      Clause       forbids    “successive

prosecutions for the same offense as well as the imposition of

cumulative punishments for the same offense in a single criminal

trial.”       United States v. Shrader, 675 F.3d 300, 313 (4th Cir.

2012) (internal quotation marks omitted).                           Under Blockburger v.

United States, 284 U.S. 299 (1932), “successive prosecutions do

not violate the Double Jeopardy Clause if each offense contains

an element not contained in the other.”                          United States v. Hall,

551    F.3d    257,    267    (4th    Cir.       2009)      (internal    quotation        marks

omitted).

       Here,    application          of    the       Blockburger       test    compels      the

conclusion       that      there      was     no        double      jeopardy     violation.

Criminal contempt has as an element the willful violation of a

court order, United States v. Allen, 587 F.3d 246, 255 (5th Cir.

2009), while       the     other      offenses         do   not.      Additionally,       wire

fraud contains an element — use of a wire communication, United

States    v.    Wynn,      684     F.3d     473,      477    (4th    Cir.     2012)   —   that

criminal       contempt       does     not;          securities      fraud     contains     an

                                                 3
element — engaging in fraud in connection with the purchase or

sale of a security, 15 U.S.C. § 78j(b), 17 C.F.R. § 240.10b-5 —

that criminal contempt does not; and money laundering contains

an   element   —   a   financial   transaction      designed   to   conceal

proceeds of an unlawful activity, United States v. Cone, 714

F.3d 197, 214 (4th Cir. 2013) — that criminal contempt does not.

We conclude that there was no double jeopardy violation.

                                   III

     We   therefore    affirm.     We    dispense    with   oral    argument

because the facts and legal contentions are adequately presented

in the material before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                    4